Exhibit 10.2
SUPPLEMENTARY AGREEMENT
This Supplementary Agreement (“Agreement”) is executed on 10 April 2009 by and
between the following parties:
Synthesis Energy Systems (Zaozhuang) New Gas Company Ltd. (the “Company”); and
Shandong Hai Hua Coal & Chemical Company Ltd. (“Hai Hua”)
WHEREAS:

1.   The Company has executed with Hai Hua a Contract for Synthesis Gas Purchase
and Sales (“S&P Contract”) on October 22, 2006.   2.   The Company has executed
with Hai Hua a Memorandum of Understanding (“MOU”) on March 27, 2009, by which
the Parties agreed upon additional points to supplement and clarify the S&P
Contract.

NOW, therefore, the Parties agree as follows:

1.   Definitions

Unless otherwise provided, capitalized terms used in this Agreement follow their
corresponding definitions in the S&P Contract. In addition:

     
“Cold Standby”
  shall have the meaning given in clause 6.2.2(b) of this Agreement.
 
   
“Compliant Gas”
  means Net Syngas corresponding with specifications numbered 1-8 (inclusive) in
Appendix II of the S&P Contract.
 
   
“Operating Day”
  means 08:30am of a day to 08:29am of the immediately following day.
 
   
“Hot Standby”
  shall have the meaning given in clause 6.2.2(a) of this Agreement.
 
   
“Non-compliant Gas”
  means Net Syngas which does not correspond with specifications numbered 1-8
(inclusive) in Appendix II of the S&P Contract.
 
   
“Non-compliant Period”
  means a period referred to in Section 3.2 of this Agreement when Compliant Gas
is not supplied to Hai Hua.

1



--------------------------------------------------------------------------------



 



     
“Threshold Gas Offtake
  Volume”
  means 7,500 Ncum/hr.of Net Syngas Volume, which, as deemed by the Parties, is
the lowest gas offtake volume at which the Company may assure the safe operation
of the Plant
 
   
“Unscheduled Stop”
  means a cessation of gas offtake from the Company by Hai Hua not specified in
the annual gas usage plan
 
   
“ASU”
  shall have the meaning given in clause 5.1 of this Agreement.
 
   
“ASU Project”
  shall have the meaning given in clause 5.1 of this Agreement.

2.   Syngas Contents   2.1   The Parties agree to add the following to
Appendix II of the S&P Contract:       “8. Nitrogen in the Net Syngas shall be
no higher than 3%”.   2.2   For the avoidance of doubt, the synthesis gas
supplied by Company shall be deemed to be Compliant Gas if the specifications
numbered 1-8 (inclusive) in Appendix II of the S&P Contract have been met. The
gas composition described in the table contained in the Appendix II of the S&P
Contract is shown as a sample.   3.   Non-compliant Gas   3.1   Hai Hua shall
immediately notify the Company if and when it receives Non-compliant Gas. The
Company, upon receipt of such notice, will work collaboratively with Hai Hua to
investigate and if such Non-compliant Gas supply is confirmed, the Company shall
immediately take corrective actions. The Company shall immediately notify Hai
Hua once it is able to deliver Compliant Gas again.   3.2   The period starting
from Hai Hua’s notification to the Company of the latter’s Non-compliant Gas and
the Company’s notification to Hai Hua of its remedy (in delivering Compliant Gas
again) (“Non-compliant Period”) shall be deemed to be a period during which the
Company has delivered Non-compliant Gas and the Capacity Fee and Energy Fee
shall be calculated accordingly during such Non-compliant Period as follows:

  3.2.1.   If Hai Hua rejects the Company’s gas after such notice, then Hai Hua
will not be charged, provided that the Company confirmed the gas to be
Non-compliant Gas.     3.2.2.   If Hai Hua continues to accept the Company’s gas
after such notice, the Capacity Fee as outlined in the S&P Contract shall apply,
and the Energy Fee for any Non-compliant Gas taken by Hai Hua will enjoy a 30%
discount on the Energy Fee calculations for such Non-compliant Period.

3.3   For the purpose of Energy Fee calculation, if during any Operating Day the
volume of Compliant Gas offtaken by Hai Hua is less than 50% of the total volume
of synthesis gas offtaken by Hai Hua during such Operating Day, then the entire
synthesis gas volume

2



--------------------------------------------------------------------------------



 



    offtaken by Hai Hua during such Operating Day shall be considered
Non-Compliant Gas and shall be charged for accordingly.   4.   Threshold Gas
Offtake Volume   4.1.   Hai Hua’s contracted gas volume pursuant to the S&P
Contract is 22,000Ncum/hr, and the Contract further specifies a minimum
19,000Ncum/hr gas offtake. Hai Hua has since forecasted that its demand for Net
Syngas from the Company is substantially below these levels, and Hai Hua
understands that the Company’s Plant cannot operate optimally at below its
designed capacity, including ensuring Compliant Gas production.   4.2.   The
Parties agree to accommodate Hai Hua’s lower volume, in terms of Energy Fee,
provided that (i) such lower volume shall not be less than the Threshold Gas
Offtake Volume; and (ii) Hai Hua shares the Company’s ASU in accordance with a
further agreement to be reached between the Parties as envisaged in Section 5 of
this Agreement.   4.3.   For the avoidance of doubt, any synthesis gas volume
offtaken by Hai Hua below 7,500Ncum/hr shall be considered and calculated, when
calculating Energy Fee, as and at 7,500Ncum/hr.   4.4.   In the event the
Company fails to deliver synthesis gas up to the Threshold Gas Offtake Volume,
Hai Hua has the right to reject such synthesis gas and not pay the Energy Fee
and Capacity Fee. However if Hai Hua chooses to offtake such synthesis gas, Hai
Hua shall pay the Company the Energy Fee and Capacity Fee as if the Company is
able to deliver synthesis gas up to the Threshold Gas Offtake Volume.   5.   ASU
Sharing   5.1.   The Parties have mutual understanding that operating the
Company’s Plant below the design capacity is more expensive on a unit cost basis
than operating at full capacity; and the Parties shall work actively and in good
faith pursuing a project (“ASU Project”) to have Hai Hua share the Company’s air
separation unit (“ASU”) capacity with the Company on a cost recovery basis,
which will substantially lower both Hai Hua’s and the Company’s unit power
costs.   5.2.   Both parties shall in good faith and on an urgent basis, before
the end of June 2009, cooperate to complete the ASU Project, including
negotiating commercial terms of the ASU Project. The goal is to fully compensate
for the higher costs of power incurred by the Company as a result of the
under-utilization of its ASU.   5.3.   Details of the rights and obligations of
each Party in pursuant to the ASU Project shall be in accordance with a further
written agreement to be reached between the Parties.   6.   Unscheduled Stops
and Changes in Gas Offtake   6.1.   Hai Hua shall maintain a stable gas offtake
in accordance with its annual gas usage plan. For any Unscheduled Stop, Hai Hua
shall give the Company a notice specifying, whether

3



--------------------------------------------------------------------------------



 



    it is a Hot Standby or a Cold Standby and the expected duration of the
Unscheduled Stop. Hai Hua shall give the Company as much warning as is
practicably possible of its request for the Company to start or shut down, or
significantly change the volume of its synthesis gas production, and the Company
shall also need time to adjust the synthesis gas quality during such events.  
6.2.   Subject to Section 6.1, the Company shall be entitled to the following:

  6.2.1.   If Hai Hua fails to provide the Company with prior notifications of
its desire for an Unscheduled Stop, then Hai Hua shall be charged as if it is
still offtaking gas as usual;     6.2.2.   If Hai Hua provides the Company with
the required notification of an Unscheduled Stop, then it would also specify if
this would be classified as:

  (a)   Hot Standby, whereby the Company shall be entitled to 3 hour periods
each to stabilize its operations in ramping down to the Threshold Gas Offtake
Volume (to coincide with Hai Hua stopping) and in ramping up from the Threshold
Gas Offtake Volume (to coincide with Hai Hua starting up again). Any synthesis
gas produced during such ramping down period and ramping-up period shall be
considered as Compliant Gas and Hai Hua shall be charged the relevant Capacity
Fee and Energy Fee, although Hai Hua will enjoy a 50% discount on the Energy Fee
calculation. During such period between ramping down and ramping up, the
Company’s Plant is still operating and shall be considered producing Syngas up
to the Threshold Gas Offtake Volume and the relevant Capacity Fee and Energy Fee
will both be charged.     (b)   Cold Standby, whereby the Company shall be
entitled to a 30-hours period to shut down and 120-hours period to start up. Any
synthesis gas produced during such shut-down period and start-up period shall be
considered as Compliant Gas, and Hai Hua shall be charged the relevant Capacity
Fee and Energy Fee, although Hai Hua will enjoy a 50% discount on the Energy Fee
calculation. During the period between such shut down and start up, the Company
shall be entitled to the relevant Capacity Fee.

6.3.   The Company shall provide 3-hour prior notifications to Hai Hua for
unscheduled stops of synthesis gas production by the Company. If the Company
gives less than 3 hours such notice and such stoppages directly cause damage to
equipment at Hai Hua, and such damages are agreed to by both Parties, then, Hai
Hua shall be entitled to:

  6.3.1.   no charging, by the Company, of the Energy Fee and Capacity Fee for
the duration of the stop; and     6.3.2.   compensation, by the Company, for,
whichever is the lesser, (i) either the value of such damages to the equipment,
or (ii) ten times the Energy Fee and Capacity Fee, for such 3-hour period, at
the gas level before the Company’s notice of unscheduled stop.

4



--------------------------------------------------------------------------------



 



6.4.   For the avoidance of doubt, the provisions of this Section 6 of the
Agreement shall not apply to either Party in respect of start-ups and shutdowns
caused directly by the implementation and commissioning of the ASU Project
before the end of June 2009.   7.   Miscellaneous   7.1.   This Agreement is
supplemental to the S&P Contract and constitutes an integral part of the S&P
Contract. In the event of any inconsistency between the terms of the S&P
Contract and the terms of this Agreement, the terms of this Agreement shall
prevail.   7.2.   References to Appendices and its Sections are to appendices
and its sections in the S&P Contract.   7.3.   This Agreement shall have the
same binding legal effect as the S&P Contract.   7.4.   This Agreement shall be
executed in Chinese and English. Both versions have equal legal effect.   7.5.  
This Agreement shall be governed by the laws of the PRC and construed in
accordance therewith.

                  Synthesis Energy Systems (Zaozhuang)
New Gas Company Ltd.   Shangdong Hai Hua Coal & Chemical Company Ltd.    
 
               
By:
  /s/ Donald P. Bunnell
 
  By:   /s/ Zhou Si Yuan
 
   
 
               
Name:
  Donald P. Bunnell   Name:   Zhou Si Yuan    
 
               
Title:
  Authorized Representative   Title:   General Manager    

5